DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139) and further in view of Shin (US 2015/0330465).
As per claim 1, Witte et al discloses a vehicle brake system (Abstract) for a vehicle comprising: 
a brake pedal (9) operable by a vehicle driver and coupled to control a brake pressure generating unit (4) to supply hydraulic brake pressure to front and rear hydraulically actuated wheel brakes ([0054]), the caliper assembly including a hydraulic actuating mechanism (M, P1, P2, 11); 
an electric actuating mechanism (22) comprising first (22; [0063]) and second actuators (22; [0063]) respectively associated with each of the caliper assemblies;
a sensor arrangement (10, 13) for monitoring the driver's braking intent; 
the brake system operable in a first mode wherein the front and rear brakes are both hydraulically actuated ([0068]), and a second mode wherein the front brakes are hydraulically actuated and the rear brakes are electrically actuated (22; [0063], [0067]), 
a control (17, 19; [0067], [0071]) connected to the sensor arrangement for operating the electric actuating mechanism to actuate the rear brakes as a function of the driver's braking demand.  Witte et al does not disclose details of the brakes’ structure or starting positions.
Okada et al discloses a brake system wherein each of the rear brakes including a caliper assembly (34) having brake pads (33) operable to engage a brake rotor to brake the vehicle, the caliper assembly including a hydraulic actuating mechanism (5, 31) and an electric actuating mechanism (43).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Witte et al by using the disk brakes as taught by Okada et al in order to provide effective service and park braking.  Witte et al and Okada et al do not disclose details of the brakes’ starting positions.
Shin discloses a parking brake apparatus wherein the rear brakes are electrically actuated once the first and second actuators are synchronized to a common starting position ([0092], [0096]) by operating the first and second actuators until feedback currents associated therewith are equal ([0092], [0096]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric brakes of Witte et al and Okada et al by returning them to an open position when not in use as taught by Shin in order to ensure sufficient clearance in the brake-released position.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric brakes of Witte et al by controlling them based on the detected electrical current as taught by Shin in order to ensure sufficient clearance in the brake-released position.
	As per claim 2, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Okada et al further discloses wherein the sensor arrangement monitors brake pedal travel (6A; [0017]).  Witte et al discloses wherein the electric actuating mechanism is operated as a function of the brake pedal travel ([0071]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Witte et al by providing a pedal travel sensor as taught by Okada et al in order to control the parking brakes based on pedal force or pedal travel.
	As per claim 3, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Witte et al further discloses wherein the sensor arrangement monitors a brake pedal force applied by the driver (13) and/or a hydraulic pressure in the unit (13), and wherein the electric actuating mechanism is operated as a function of the pedal force ([0059]) and/or the hydraulic pressure. 
As per claim 4, Witte et al, Okada et al and Shin disclose the brake system according to claim 3.  Witte et al further discloses wherein the electric operating mechanism is operated according to a predetermined actuating time curve that is a function of the pedal force ([0020], [0071]) and/or hydraulic pressure. 
As per claim 5, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Okada et al further discloses wherein the control is responsive to an initial braking command to operate the electric actuating mechanism such that the pads are moved to a disc contact position ([0047]). 
As per claim 6, Witte et al, Okada et al and Shin disclose the brake system according to claim 5.  Witte et al further discloses wherein the initial braking command is a function of the travel of the brake pedal when initially operated by the vehicle driver ([0059]). 
As per claim 8, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Witte et al further discloses wherein the brake system includes at least one inlet or isolation valve (11) connected to supply pressure to the hydraulic actuating mechanism, and wherein the control is operable to actuate the isolation valve when the system is in the second mode to hydraulically isolate the front brakes from the rear brakes ([0071]). 
As per claim 11, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Witte et al further discloses wherein the electric actuating mechanism also forms part of an electric parking brake system (22; [0063]).
4.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Shin (US 2015/0330465) and Simpson et al (US 2005/0194836).
As per claim 13, Witte et al, Okada et al and Shin disclose the brake system according to claim 1, but do not disclose wherein the first and second actuators are released following braking until feedback currents from the first and second actuators are less than a post run brake current threshold.
Simpson et al discloses a brake wherein the first and second actuators are released following braking until feedback currents from the first and second actuators are less than a post run brake current threshold (Conduct reverse operation for brake release, [0027], [0029]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric brakes of Witte et al by controlling the brake release based on a motor current limit as taught by Simpson et al in order to ensure sufficient clearance in the brake-released position.
5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Shin (US 2015/0330465) and Svensson (US 2014/0277981).
As per claim 7, Witte et al, Okada et al and Shin disclose the brake system according to claim 5, but do not disclose wherein the vehicle includes a vehicle throttle operable by the vehicle driver to control propulsion of the vehicle, and wherein the initial braking command is a function of the driver's release rate of the throttle. 
Svensson discloses a method for operating a hydraulic brake system wherein the vehicle includes a vehicle throttle ([0010]) operable by the vehicle driver to control propulsion of the vehicle, and wherein the initial braking command is a function of the driver's release rate of the throttle (210; [0010]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Witte et al by controlling the brakes based partly on the release rate of the accelerator pedal as taught by Svensson in order to provide more responsive braking (Svensson: [0005]).
6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Shin (US 2015/0330465) and Urano et al (US 2019/0176790).
As per claim 9, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Witte et al further discloses wherein the brake system includes at least one outlet or dump valve (11; [0047]) connected to relieve pressure from the hydraulic actuating mechanism, but does not disclose wherein the control is operable to actuate the dump valve during at least a portion of the time the electric actuating mechanism is being operated to prevent hydraulic lock and/or vacuum pull in the hydraulic actuating mechanism. 
Urano et al discloses a brake control device wherein the brake system includes at least one outlet or dump valve (36; [0022]) connected to relieve pressure from the hydraulic actuating mechanism, and wherein the control is operable to actuate the dump valve during at least a portion of the time the electric actuating mechanism is being operated to prevent hydraulic lock and/or vacuum pull in the hydraulic actuating mechanism (Fig. 3; [0037], [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Witte et al by providing a hill-holding function as taught by Urano et al in order to ensure vehicle stability at standstill (Urano et al: [0050]).
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Shin (US 2015/0330465) and Harris (US 2002/0117891).
As per claim 10, Witte et al, Okada et al and Shin disclose the brake system according to claim 1.  Witte et al further discloses wherein the brake system is a brake by wire system (7; [0035]), and wherein the first mode defines a brake by wire, boosted mode ([0025]), but does not disclose wherein the second mode defines a manual push through, failed boost mode. 
Harris discloses a brake system wherein the brake system is a brake by wire system (Abstract), and wherein the first mode defines a brake by wire, boosted mode (Abstract), and the second mode defines a manual push through, failed boost mode (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Witte et al by using manual push-through braking in the event of a booster failure as taught by Harris in order to ensure braking under all conditions.
Response to Arguments
8.	Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 1 under Witte et al, Okada et al and Shin, the applicant argues that:
“There is no indication, however, that the EPBs 22 are synchronized or adjusted in any manner prior to applying braking force to the rear wheels HL, HR. Rather, Witte merely states that when a failure occurs, the EPBs 22 take over braking control of the rear wheels HL, HR. That said, Witte does not teach or suggest a brake system that is operable in a first mode wherein the front and rear brakes are both hydraulically actuated, and a second mode wherein the front brakes are hydraulically actuated and the rear brakes are electrically actuated once the first and second actuators are synchronized to a common starting position, as recited in claim 1” (Page 6).

The claims do not require synchronized brakes.  The claims require the brakes to be returned to their respective starting positions.  Witte et al is not relied upon to teach this feature.
The applicant argues that:
“There is no indication, however, that the actuators 43 are synchronized or adjusted in any manner prior to applying braking force to the rear wheels RR, RL. This is true regardless of whether the parking brake is directly applied by the operator or automatically applied by the parking brake controller 19. Instead, Okada states that upon receiving an "actuation request signal" including a signal from the parking brake switch 18 or a signal based on the above-described logic of determining whether to hold or release the parking brake, i.e., an "actuation request signal" for requesting actuation (the holding or release) of the parking brake, the parking brake controller 19 holds or releases the disk brake 31 according to this request (Paragraph 31 ). Accordingly, Okada does not cure the deficiencies of Witte” (Pages 6-7).

The claims do not require synchronized brakes.  The claims require the brakes to be returned to their respective starting positions.  Okada et al is not relied upon to teach this feature.
The applicant argues that:
“All of the preset current values, however, are indicative of an ending position of the bolt screw 30 where the parking brake is applied but before overtightening of the screws 30, 40. The preset current values therefore have nothing to do with a starting position of a parking brake actuator” (Page 8).

Okada et al discloses automatically releasing the parking brake ([0027]) and using an electric motor to release a parking brake ([0030]).  Shin is relied upon to teach detecting contact between two parts based on a detected current ([0092], [0096]).  Modifying each parking brake of Okada et al to determine the reset position based on a common detected current level would result in each parking brake having the same respective reset position.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that:
“Furthermore, Shin teaches a single bolt screw 30 for each wheel (see Fig. 1) -not first and second bolt screws associated within the same parking brake. Consequently, Shin cannot synchronize multiple bolt screws 30 with the same parking brake” (Page 8).

The claims do not require first and second bolt screws as argued.  Shin is relied upon to teach a way of controlling electric brakes, not the structure of the brakes.
The applicant argues that:
“Regardless, no synchronization of any kind occurs in Shin. Rather, when any of the sensors 92, 92a, 92b independently indicate the predetermined force has been reached at the respective stopper 91, 91 a, 91 b, the ECU 5 stops actuating the motor unit 10. There is no indication that the ECU 5 controls axial movement of the bolt screw 30 until the same current is detected at multiple sensors 92, 92a, 92b. Moreover, there is no indication that the ECUs 5 associated with different parking brakes in the same vehicle are coordinated with one another” (Page 8).

The claims do not require synchronized brakes.  The claims require the brakes to be returned to their respective starting positions.  Okada et al discloses automatically releasing the parking brake ([0027]) and using an electric motor to release a parking brake ([0030]).  Shin is relied upon to teach detecting contact between two parts based on a detected current ([0092], [0096]).  Modifying each parking brake of Okada et al to determine the reset position based on a common detected current level would result in each parking brake having the same respective reset position.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657